Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered November 24, 2010, which revoked defendant’s probation and imposed a sentence of imprisonment.
Following defendant’s plea of guilty to the crime of criminal possession of a controlled substance in the third degree, he was sentenced in September 2009 to five years of probation. Shortly thereafter, defendant was found guilty of violating certain terms of his probation, however, he was restored to probation supervision with additional conditions. Subsequently, two new violation petitions were filed, alleging that defendant violated his probation by, among other things, failing to find employment and being arrested on federal charges of conspiracy to distribute cocaine. In October 2010, defendant entered an admission to those allegations with no sentencing promises being made. Thereafter, defendant was discharged from probation and County Court resentenced him on the underlying crime to four years in prison, followed by two years of postrelease supervision. This appeal ensued.
Contrary to defendant’s argument, we do not find the resentence to be harsh or excessive. Despite being afforded several opportunities to succeed on probation, defendant was unable to abide by the conditions of his supervision or stay out of trouble with the authorities. On this record, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the resentence in the interest of justice (see People v Kornell, 85 AD3d 1449, 1449-1450 [2011], lv denied 17 NY3d 860 [2011]; People v Tyler, 76 AD3d 1144 [2010]).
Mercure, A.EJ., Peters, Malone Jr., Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed.